Pezman, J. Claimant seeks to recover the sum of $2,415.00 for rent of premises occupied by respondent, as well as damages, interest and reasonable attorneys fees. From the complaint it appears that the State of Illinois had been renting certain premises from one Robert R. Collier, alleged owner of the premises, under the terms of a lease, which began December 1, 1961. The complaint alleges that Collier was not the owner of the premises, and that claimant was the proper person entitled to receive rent for occupation of the same. On the 17th day of April, 1968, a stipulation executed by claimant’s counsel and the Attorney General on behalf of the State of Illinois, was filed with the Clerk of the Court. The Court refused to consider this stipulation on the basis that it was not completely adequate in relation to the circumstances involved, and requested that the parties work out a more detailed stipulation of facts. On the 19th day of February, 1969, an amendment to the stipulation was filed by the Attorney General on behalf of the State of Illinois as respondent stating as follows: “7. That under the stipulation of facts entered into between Francis S. Lorenz, Director of the Department of Public Works and Buildings, and claimant, claimant is justly entitled to recover from respondent the sum of $2,415.00, as such sum is lawfully due and owing to claimant.” Taking into consideration the facts as set forth in the original stipulation, and the recommendation of the Attorney General contained in the amendment set forth above, claimant is awarded the sum of $2,415.00.